Exhibit 10.1

[g27021kki001.jpg]

January 18, 2007

Michael S. Durski
2062 Town Hall Terrace #6
Grand Island, New York 14072

Dear Michael,

The aim of this letter is to communicate to you our terms of employment for the
position of Chief Financial Officer, which is located in Ladson, South Carolina.

Your job title will be Chief Financial Officer and your position is classified
salaried exempt under the regulations and in compliance with the Fair Labor
Standards Act  (FLSA) as amended in August of 2004.  You will report directly to
Ray Pollard. You are expected to begin work no later than February 05, 2007 and
your bi-weekly pay will be $6923.07 (subject to withholding).

Our offer and your start date are predicated upon the results of a post-offer
substance abuse screening test, background investigation, and the presentation
of proper documents verifying your authorization to work in the United States. 
Your position may require you to receive a U.S. Defense Service security
clearance if required by the Company in connection with your duties.

A fully taxable relocation benefit allowance of $35,000.00 will be paid to you
within 7 working days after your start date providing we receive your signed
accepted offer letter and signed relocation reimbursement acceptance form.  It
may be used at your discretion to assist in your relocation efforts. However the
benefit must be repaid according to the relocation reimbursement agreement if
you voluntarily leave the company within one (1) year of your start date.  You
will be eligible to participate in our benefit program, which includes health,
dental, vision, and life insurance, paid-time off, paid holidays, as well as our
401K retirement income plan.  Eligibility for our benefit programs will begin on
the first day of employment.  Your will be eligible for 112 hours of paid time
off.


--------------------------------------------------------------------------------


We are extremely pleased to extend this offer to you and look forward to your
contribution to our Company.   If the foregoing is acceptable to you, I would
ask that you kindly sign below and return a copy of this letter to me.  By
signing this letter, you confirm (i) there is no agreement between you and any
third party (including any current or prior employer) that would restrict your
ability to be employed by Force Protection Industries, Inc., (ii) that you will
abide by the terms of any third party confidentiality agreement to which you may
be subject, (iii) that you will comply with the processes comprising the
Company’s Business Operating System, (iv) that your work for the Company is
“work for hire” and the Company will own all rights in and to any inventions,
ideas or other works of authorship you develop as part of your job, and (v) that
you will execute such additional documents as the Company may require from time
to time as part of its standard practices relating to all employees (including
for example our Non-Disclosure Agreement).

Please note, South Carolina is an “Employment-at-Will” state, and the agreement
between us is intended to be “at-will,” notwithstanding any statements by any
person to the contrary. This means that both you and the Company have the right
to terminate the relationship between us at any time, for any reason and without
payment of any termination damages or severance pay of any kind. Please contact
the Company if you have any questions about the meaning of “employment at will,”
otherwise we will conclude that you understand and accept that this principle is
binding on you.

This letter when signed by both parties will constitute the terms between us,
and supersedes any prior communications or other agreement you may have or may
have had with the Company prior to the date hereof.  The terms of this offer
letter will expire at the close of business 48 hours after this letter has been
presented to you.

Sincerely,

/s/ Gordon McGilton

Gordon McGilton
Chief Executive Officer
Force Protection Industries, Inc.

I agree to the foregoing terms:

/s/

Michael S. Durski

 

 

 

Name:

Michael S. Durski

 

 

 

 

Date:

January 19, 2007

 

Cc:

 

 


--------------------------------------------------------------------------------